Opinions of the United
1995 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-1995

In Re: Leon Moser
Precedential or Non-Precedential:

Docket 95-9005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1995

Recommended Citation
"In Re: Leon Moser" (1995). 1995 Decisions. Paper 226.
http://digitalcommons.law.villanova.edu/thirdcircuit_1995/226


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1995 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                           No. 95-9005
                           ___________


                        In Re:   Leon Moser

                           ___________

           Submitted Under Third Circuit LAR 34.1(a)
                        August 15, 1995
     Before: MANSMANN, COWEN and NYGAARD, Circuit Judges.

                     (E.D.PA Civil 95-cv-05175)
                            ___________

                        (Filed: August 16, l995)

                       OPINION OF THE COURT

                            __________



Per Curiam.

           We have before us an appeal purporting to challenge the

August 16, 1995 order of the district court "granting `next
friend' status and a competency hearing and finding no deliberate

delay."   Respondents' Memorandum of Appeal.   The State does not

offer a basis for the exercise of our appellate jurisdiction to

hear this interlocutory matter nor does it ask us to exercise our

mandamus authority under the All Writs Act, 28 U.S.C. § 1651(a).

           Unlike the appeal from the grant of a stay of execution

on which we had alternate grounds of jurisdiction, specifically

28 U.S.C. § 1292(a)(1) and mandamus jurisdiction under the All

Writs Act given the extraordinary circumstances of the grant of a
stay, we find that we do not have jurisdiction in the absence of

a certification by the district court pursuant to 28 U.S.C.

§1292(b).   It is hereby ordered that the appeal is dismissed for

lack of jurisdiction.